

 
 

--------------------------------------------------------------------------------

 

HOLDBACK ESCROW AGREEMENT
 
THIS HOLDBACK ESCROW AGREEMENT (the “Agreement”) is made and entered into as of
April 24th, 2009 (the “Effective Date”) by and among Tree Top Industries, Inc.,
a Nevada corporation (the “Company”), BioEnergy Systems Management Inc., a
Nevada corporation (“Bio”), Wimase Limited, a Delaware corporation (“Wimase”),
Energetic Systems Inc., a Nevada corporation (“ESI”, and together with Bio and
Wimase, the “Shareholders”) and Matthew McMurdo, as escrow agent (“Escrow
Agent”).
 
RECITALS:
 
A.           The Company, the Shareholders and BioEnergy Applied Technologies,
Inc., a Nevada corporation (“BAT”), have entered into a stock exchange agreement
dated April 24th, 2009 (the “Exchange Agreement”) and the other transaction
agreements described in Exhibit A hereto (collectively with the Exchange
Agreement, the “Transaction Agreements”).
 
B.           As a condition to the Company entering into the Transaction
Agreements, the Company requires the Shareholders to enter into this Agreement
and to place in escrow with the Escrow Agent, 3,500,000 shares of Shareholder
Common Stock (as defined in the Exchange Agreement).
 
C.           Escrow Agent is willing to act as Escrow Agent hereunder and hold
the Shareholder Common Stock.
 
D.           The parties hereto desire to establish the terms and conditions
upon which the Shareholder Common Stock and substitutions therefor will be
deposited, held in, and disbursed from, the escrow account.


AGREEMENT:
 
NOW THEREFORE for and in consideration of the foregoing recitals, the mutual
covenants and agreements set forth below and other good and valuable,
consideration, the receipt and adequacy of which are acknowledged, the
undersigned agree as follows:
 
1.  
Purpose of Escrow.

 
(a)           Escrow.  This Agreement has been executed and the delivery of the
Shareholder Common Stock hereunder will be made in accordance with Section 3(a)
for the purpose of effecting certain indemnification and performance obligations
of Shareholders pursuant to the Transaction Agreements.  Escrow Agent agrees to
accept delivery of the Shareholder Common Stock and to hold such Shareholder
Common Stock in escrow subject to the terms and conditions of, and for the
purposes recited in, this Agreement.


(b)           Term of Escrow.  The term of this Agreement shall be for the
period commencing on the Effective Date and ending on the Termination Date as
defined below.


 
2. Appointment of Escrow Agent.  The Company and the Shareholders hereby appoint
Escrow Agent as escrow agent, to act in accordance with the terms and conditions
set forth in this Agreement, and Escrow Agent hereby accepts such appointment in
accordance with such terms and conditions.
 

--------------------------------------------------------------------------------


3.  
Deposit to Escrow.

 
(a)           Delivery of Stock.  Upon the closing of the transactions
contemplated by the Transaction Agreements, the Company will deliver the
Shareholder Common Stock to the Escrow Agent.  As used in this Agreement, the
term “Escrow Amount” shall mean the Shareholder Common Stock held by the Escrow
Agent at that time.


(b)           No Encumbrance. The Shareholder Common Stock or any beneficial
interest therein may not be pledged, sold, assigned or transferred (including by
operation of law) by Shareholders and may not be taken or reached by any legal
or equitable process in satisfaction of any debt or other liability of
Shareholders prior to the delivery to Shareholders of such Shareholder Common
Stock.


(c)           Power of Escrow Agent to Transfer Escrow Amount.  Escrow Agent is
hereby granted the power to effect any transfer of all or a portion of the
Escrow Amount upon joint written instruction of such transfer by the Company and
Shareholders, and as hereinafter provided in Section 5.


4. Holding of Escrow Amount.  Escrow Agent shall hold the Escrow Amount and only
disperse such to the Company or the Shareholders pursuant to this Agreement.
 
5.  
Disbursement of Shareholder Common Stock.

 
(a)           Charge. When and if, BAT incurs any liability, tax, compensation
obligation, or similar charge (each of which, a “Charge”), related to any period
prior to the Closing Date (as defined in the Exchange Agreement), the Company
shall, within a reasonable time, deliver a written notarized affidavit to Escrow
Agent (“Affidavit”) in which it certifies (i) as to the date on which the
subject Charge was incurred, (ii) as to the aggregate cost of the subject
Charge, (iii) as to the number of shares of Shareholder Common Stock which
shall, in the aggregate, have a value equal to the cost of the subject Charge
(collectively, the “Charge Stock”), (iv) that it has delivered notice of the
subject Charge to the Shareholders and (v) that it had followed all the
requirements for the resolution of any disputes as set forth in the Exchange
Agreement.  Upon receipt of the Affidavit, Escrow Agent shall return the Charge
Stock to the Company.
 
(b)           Delivery.  Escrow Agent shall deliver the remaining Shareholder
Common Stock then held by it on the Termination Date (as defined below) to the
Shareholders pro rata, based on each Shareholders’ ownership of BAT Stock (as
defined in the Exchange Agreement) prior to the Closing Date.
 
6. Notice.  Each notice of a Charge shall be in writing and delivered to
Shareholders pursuant to Section 5(a)(iv) hereof and Section 9.7of the Exchange
Agreement and shall contain the information required in an Affidavit.
 

--------------------------------------------------------------------------------


7.  
Exculpation and Indemnification of Escrow Agent.

 
(a)           Duties.  Escrow Agent will have no duties or responsibilities
other than those expressly set forth herein.  In acting hereunder, Escrow Agent
shall have such duties as are specified herein, and no implied duties shall be
read into this Agreement, and Escrow Agent shall not be liable for any act done,
or omitted to be done, by it in the absence of its gross negligence or willful
misconduct.  Escrow Agent will be under no liability to anyone by reason of any
failure on the part of any party hereto (other than Escrow Agent) or any maker,
endorser or other signatory of any document to perform such person’s or entity’s
obligations under any such document.  Except to the extent specifically provided
for in this Agreement, Escrow Agent is not obligated to render any statements or
notices of non-performance hereunder to any party hereto but may, in its
discretion, inform any party hereto of any matters pertaining to this Agreement
and their counsel.  Escrow Agent shall not be charged with knowledge of any
fact, including but not limited to performance or non-performance of any
condition herein, unless it has actually received written notice thereof.
 
(b)           Reliance.  Other than as related to Section 5(a) above, Escrow
Agent may rely upon any written notice, request, waiver, consent, certificate,
receipt, authorization, note, power of attorney or other instrument or document
which Escrow Agent in good faith believes to be genuine and to be what it
purports to be.
 
(c)           Consult.  Escrow Agent shall be entitled to consult with legal
counsel in the event that a question or dispute arises with regard to the
construction of any of the provisions hereof and shall incur no liability and
shall be fully protected in acting in accordance with the advice or opinion of
such counsel.
 
(d)           Funds.  Escrow Agent shall not be required to use its own funds in
the performance of any of its obligations or duties or the exercise of any of
its rights or powers, and shall not be required to take any action which, in
Escrow Agent’s sole and absolute judgment, could involve it in expense or
liability, unless furnished with security and indemnity which it deems, in its
sole and absolute discretion, to be satisfactory.
 
(e)           Bankruptcy.  The bankruptcy, insolvency or absence of any of the
parties to this Agreement shall not affect or prevent performance by the Escrow
Agent of its obligations and instructions hereunder
 
(f)           Costs.  The Shareholders and the Company shall indemnify, hold
harmless and defend Escrow Agent from and against any fees, costs, expenses
(including reasonable counsel fees and disbursements), claims, damages or losses
suffered by Escrow Agent in connection with this Agreement, the services of
Escrow Agent hereunder, or the filing by Escrow Agent of any action related to
this Agreement other than as a result of Escrow Agent’s gross negligence or
willful misconduct.  Escrow Agent may retain counsel of its choice to
participate in the defense of any indemnified claims, at the expense of the
Company and the Shareholders, and the Company and the Shareholders shall not
settle or otherwise resolve any indemnified claim without an unconditional
release in favor of Escrow Agent in form, scope and substance satisfactory to
Escrow Agent.
 

--------------------------------------------------------------------------------


8. Fees and Expenses of Escrow Agent.  Escrow Agent shall be paid a fee of One
Thousand Dollars ($1,000).  Furthermore, Escrow Agent shall be entitled to
reimbursement for reasonable expenses paid or incurred by it in the
administration of its duties hereunder, including, but not limited to, all
reasonable counsel, advisors’ agents’ and service fees and disbursements (except
those for which indemnification would not be available under Section 7(f)
hereof) and all taxes or other governmental charges.  Escrow Agent shall provide
copies of invoices and the like evidencing such expenses to the Company and the
Shareholders.
 
9. Termination of Agreement.  This Agreement will terminate eighteen (18) months
from the Closing Date (the “Termination Date”), except for the respective rights
and obligations of Escrow Agent and the other parties hereto under Sections 7,
11, 12 and 17 hereof, which will survive such disposition.
 
10.  
Resignation or Replacement of Escrow Agent.

 
(a)           Resignation.  Escrow Agent may resign as such following the giving
of thirty (30) days’ prior written notice to the other parties
hereto.  Similarly, Escrow Agent may be removed and replaced following the
giving of thirty (30) days’ prior written notice to Escrow Agent by each of the
Company and the Shareholders.  The duties of Escrow Agent shall terminate thirty
(30) days after the date of such notice (or as of such earlier dates as may be
mutually agreeable), and Escrow Agent shall then, upon payment of its costs and
expenses as provided herein, deliver the Shareholder Common Stock to a successor
Escrow Agent as shall be appointed by the other parties hereto as evidenced by a
written notice filed with Escrow Agent.
 
(b)           Successor.  If the other parties hereto are unable to agree upon a
successor prior to the expiration of thirty (30) days following the date of the
notice of resignation or removal, the then acting Escrow Agent may petition any
court of competent jurisdiction for the appointment of a successor Escrow Agent
or other appropriate relief; and any such resulting appointment shall be binding
upon all of the parties hereto.
 
(c)           Costs.  Upon payment of the costs and expenses of Escrow Agent,
and acknowledgement by any successor Escrow Agent of the receipt of the Escrow
Amount, the then acting Escrow Agent shall be fully released and relived of all
further duties, responsibilities, and obligations under this Agreement.
 
11. Records.  Escrow Agent will maintain accurate records of all transactions
hereunder.  Promptly after the termination of this Agreement, Escrow Agent shall
provide the Shareholders and the Company with a complete copy of such records,
certified by Escrow Agent to be a statement showing all transactions related to
this Agreement.  The authorized representatives of the Shareholders and the
Company will also have access to such records at all reasonable times during
normal business hours upon reasonable notice to Escrow Agent.
 





-  -


 
 

--------------------------------------------------------------------------------

 



 
12. Notices.  Any and all notices, requests, demands and other communications
permitted under or required pursuant to this Agreement (each a “notice”) shall
be in writing and shall be deemed given if personally delivered, faxed (to be
followed by hard copy delivered in one of the manners contemplated in this
Section 11) or mailed, postage prepaid, certified or registered mail, return
receipt requested, or by overnight courier requiring a signature before
releasing deliver, to the parties of the addresses or fax numbers set forth
below, or at such other addresses as they may indicate by written notice given
as provided in this Section 10:
 


 
 
a.
If to the Company:
Tree Top Industries, Inc.

511 Sixth Avenue
Suite 800
New York, New York 10011
Attention:  David Reichman


 
b.
If to the

Shareholders:
Dr. Fortunato Villamagna



 
 
With a copy to:
Santoro, Driggs, Walch, Kearney, Holley & Thompson

 
400 South Fourth Street

 
Las Vegas, Nevada 89101

 
Facsimile:
(702) 791-1912

 
Attention:
Michael E. Kearney, Esq.



 
c.           If to Escrow
Agent:                                           Nannarone & McMurdo, LLP
501 Madison Avenue, Suite 501
New York, NY 10022
Facsimile:  (646) 390-7090
Attention:  Matthew McMurdo


The Company and the Shareholders each shall provide the other with a copy of any
notices given to Escrow Agent.
 
13. Right of Interpleader.  Should any controversy arise involving the parties
to this Agreement or any of them or any other person, firm or entity with
respect to this Agreement, or should a successor Escrow Agent fail to be
designated as provided in Section 8 of this Agreement, or if Escrow Agent should
be in doubt as to what action to take, Escrow Agent shall have the right, but
not the obligation, either to (a) withhold delivery of the Escrow Amount until
the controversy is resolved, the conflicting demands are withdrawn or its doubt
is resolved; or (b) institute a petition for interpleader in any court of
competent jurisdiction to determine the rights of the parties to this
Agreement.  In the event Escrow Agent is a party to any dispute, Escrow Agent
shall have the additional right to refer such controversy to binding
arbitration.
 
14. Prohibition Against Security Interests.  The Company and the Shareholders
hereby covenant and warrant that each shall keep its respective interests in
this Agreement and all amounts, sums, monies, and deposits to be made pursuant
hereto free from all liens, claims, encumbrances and third-party interests of
any kind whatsoever without the prior written consent of the other party.  In
addition, the Company and the Shareholders hereby agree that neither party shall
allow its respective interests in this Agreement and all amounts, sums, monies
and deposits to be made pursuant hereto to be pledged, hypothecated, mortgaged
or otherwise use as collateral or security without the prior written consent of
the other party.
 
15. Counterparts; Facsimile Signatures.  This Agreement may be executed in more
than one counterpart, all of which shall together constitute a single
agreement.  The parties may execute more than one copy of this Agreement, in
which case each executed copy shall constitute an original.  Copies (whether
facsimile, photostatic or otherwise) of signatures to this Agreement shall be
deemed to be originals and may be relied on to the same extent as the originals.
 
16. Assignment and Modification.  This Agreement and the rights and obligations
hereunder of any of the parties hereto may not be assigned without the prior
written consent of the other parties hereto having been obtained.  Subject to
the foregoing, this Agreement will be binding upon and inure to the benefit of
each of the parties hereto and their respective successors and permitted
assigns.  No other person will acquire or have any rights under, or by virtue
of, this Agreement.  This Agreement may be changed or modified only in writing
signed by all of the parties hereto.
 
17. Governing Law and Dispute Resolution.  This Agreement will be governed by
and construed in accordance with the laws of the State of New York, without
regard to its conflict of laws principals.  Any and all disputes, controversies
or claims arising out of or related in any way to the Agreement shall be
resolved by way of arbitration, as provided in this Section 15; provided,
however, that a party may seek a preliminary injunction or other provisional
judicial relief if, in its judgment, such action is necessary to avoid
irreparable damage or to preserve the status quo.  Arbitration proceedings
brought by the parties hereto shall be held in New York, New York.  A single
arbitrator (the “Arbitrator”), mutually agreeable to the parties involved in the
arbitration, shall preside over such proceedings and shall make all decisions
with respect to the resolution of the dispute, controversy or claim between such
parties.  The parties shall be entitled to reasonable levels of discovery (as
determined by the Arbitrator in his or her sole and absolute discretion) in
accordance with the Federal Rules of Civil Procedure.  The parties also hereby
acknowledge that it is their intent to expedite the resolution of the dispute,
controversy or claim in question, and that the Arbitrator shall schedule the
timing of the hearing consistent with that intent.  During the course of the
proceedings, all fees to be paid to the Arbitrator, and all expenses incurred by
the Arbitrator in connection with the arbitration, shall be borne equally by the
Shareholders and the Company.  However, the Arbitrator shall be entitled to
award all costs and fees to the party prevailing in the Arbitration as part of
any award.
 
18. Headings.  Headings in this Agreement are for the purpose of reference only
and shall not limit or otherwise affect any of the terms hereof.
 





-  -


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 


 
COMPANY
ESCROW AGENT
   
TREE TOP INDUSTRIES, INC
MATTHEW C. MCMURDO, ESQ.
       
By:                                                      
  
Name:                                                      
      Signature
Title:                                                      
         
SHAREHOLDERS
 
     
BIOENERGY SYSTEMS MANAGEMENT INC.
 
 
By:                                                      
 
Its:                                                      
     
WIMASE LIMITED
 
 
By:                                                      
 
Its:                                                      
     
ENERGETIC SYSTEMS INC., LLC
 
 
By:                                                      
 
Its:                                                      
 



 

 
 

--------------------------------------------------------------------------------

 
